 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PETER STROJNIK, SR.,                               Case No. 1:18-cv-01621-LJO-BAM

12                  Plaintiff,                          ORDER DENYING MOTION FOR
                                                        PERMISSION FOR ELECTRONIC FILING
13           v.
                                                        (Doc. 5)
14   RAVENSBROOK INN YOSEMITE,

15                  Defendant.

16

17          Peter Strojnik, Sr. (“Plaintiff”), proceeding pro se, filed a complaint on November 9,

18 2018. (Doc. 1.) On December 17, 2018, Plaintiff filed a motion for permission for electronic

19 filing seeking the Court’s permission to file documents electronically through the CM/ECF
20 system. (Doc. 5.)

21          Pursuant to the Local Rules, a pro se party shall file and serve paper documents, and may

22 not utilize electronic filing unless granted permission by the Court. L.R. 133(a)-(b). A pro se

23 party may request an exception to the paper filing requirement from the court by filing a

24 stipulation of the parties, or “if a stipulation cannot be had, [a] written motion[] setting out an

25 explanation of reasons for the exception.” L.R. 133(b)(3).

26          Upon review of the pleadings in this action and the application submitted, the Court finds

27 that the request does not warrant an exception to the Local Rule. While Plaintiff is required to

28 file a written motion setting out an explanation of the reasons for an exception, Plaintiff instead


                                                    1
 1 submitted a form application that appears to have been obtained from the U.S. District Court for

 2 the Central District of California, on which Plaintiff replaced the word “Central” with “Eastern.”

 3 (Id.) As part of the application, Plaintiff attests that he has reviewed Local Rule 5-4.1.1, along

 4 with the instructions for pro-se e-filing available online, however the rule cited is specific to the

 5 Central District of California, and does not refer to the applicable rules for this district. (Id.)

 6 Given this, the application does not comply with the requirement to submit a motion explaining

 7 the reasons for an exception.

 8          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion for permission for

 9 electronic filing is DENIED.

10
     IT IS SO ORDERED.
11

12      Dated:    January 9, 2019                            /s/ Barbara    A. McAuliffe            _
                                                         UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
